Petition for Writ of Mandamus DISMISSED and Memorandum Opinion filed
October 8, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00746-CV



              IN RE GEICO INSURANCE COMPANY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             152nd District Court
                            Harris County, Texas
                     Trial Court Cause No. 2013-50259-A

                        MEMORANDUM OPINION

      On September 3, 2015, relator GEICO Insurance Company filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West
2004); see also Tex. R. App. P. 52. On September 28, 2015, relator GEICO
Insurance Company filed a motion to dismiss its petition for writ of mandamus.

      Accordingly, the petition for writ of mandamus is dismissed.

                                                 PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.